DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/09/21 (“Amend.”), in which: claims 1, 2, 9, 11, 13-16 and 19 and the rejection of the claims are traversed.  Claims 1-23 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 9-11 and 13-23 are allowed.

Response to Arguments
Applicant’s arguments filed 11/09/21 have been fully considered but are not persuasive.  
Applicant argues on page nine of the instant Remarks:
Specifically, Talati is silent regarding reordering the bit sequences based on a variance of image data (e.g., varying gray level), as generally recited by independent claim 1.
	
	The examiner respectfully disagrees.  The limitation “variance of image data” is a broad limitation and not limited to the applicant’s specification.  As indicated in claim 1, Talati looks at the number of transitions of low and high voltage in the image data in order to determine a reordering scheme.  The “transitions” can be construed as a variance in the image data.
 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reordering bit sequences based on a variance in the image data, does not reasonably provide enablement for any and all image variances as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
More specifically, claim 1 broadly recites "based on a variance of image data.” The use of this overly broad language encompasses ways of reordering a plurality of bit sequences based on a variance of image data not contemplated by the disclosure. One skilled in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation. See, for example, In re Wright, 999 F.2d 1557, 1562,27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talati (US Patent 10,542,596) in view of Sakariya (hereinafter “Saka”) (US Publication 2018/0211582) and in further view of Kim (US Publication 2018/0122340).
Regarding independent claim 1, Talati teaches a display device comprising:
a timing controller (Controller, 450) configured to:
....image data for a plurality of pixels of the display device, wherein each of the plurality of bit sequences correspond to a respective individual pixel of the plurality of pixels; and based on a variance of image data, reorder the plurality of bit sequences based on a significant bit position within the plurality of bit sequences; (Talati teaches in Column, 15, starting at line 32, of the controller, 450 generating a modified digital word of bit sequences to reduce transitions from a lower voltage level to a higher voltage level based on the Least Significant Bit to the Most Significant Bit.  The transitions between low and high voltage is considered as the variance in image data. The controller then sends the modified bit order to the PWM driver, 422, which drives rows of pixels, wherein the bit sequence is used to drive each sub-pixel of the display (Columns 2/3, starting at line 59)) and is associated with the greyscale and pulse width for each sub-pixel (claim 1));
Although Talati teaches of a display device having a timing controller which reorders a bit sequence which is associated with driving each sub-pixel of the display and the use of a PWM driver, Talati does not explicitly teach:
and a microdriver configured to: receive the...plurality of bit sequences; and drive the plurality of pixels using the ....plurality of bit sequences.
However, in the field of displays, Saka discloses of using microdrivers in a display for driving the pixels and recites in [0071, 0073, 0077...] of the microdrivers receiving control and data pixel bits for driving (sub)pixels and also the use of a PWM unit connected to rows of the display (Fig. 1A).  Additionally, Saka discloses the drivers of the display, including the PWM unit, is provided with signals from a controller, 103, which receives RBG image data.
Talati teaches a base process/product of a display device having a controller which reorders a bit sequence and provides subpixel control using the reordered bit sequence in association with a subpixel greyscale and pulse width, which the claimed invention can be seen as an improvement in dynamic power consumption (Column 3, line 12).  Saka teaches a known technique of using microdrivers for driving subpixels, wherein the microdrivers receive control and data pixel bits for driving the subpixels that is comparable to the base process/product.
Saka’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Talati and the results would have been predictable and resulted in the display device of Talati using microdrivers connected to a controller and PWM unit for driving the subpixels, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and a microdriver configured to:
receive the reordered plurality of bit sequences; and drive the plurality of pixels using the reordered plurality of bit sequences (The combined teachings of Talati and Saka provide the above limitations);
Although both Talati and Saka disclose the use of a controller and more specifically, Saka discloses the controller receiving RBG data (Fig. 1A), they do not explicitly disclose:
receive a plurality of bit sequences of image data
However, in the field of displays, Kim discloses a controller (processor), 130 which receives image data in a plurality of bit sequences ([0063, 0073], Fig. 5) and provides the information to the display device.  Kim also discloses of using a header to provide information about the bits before storing the information ([0008]).
Talati/Saka discloses a base process/product of an electronic device/processor/medium which reorders bit sequences of data which is then provided to a microdriver, which the claimed invention can be seen as an improvement in that the device reduces power consumption.  Kim teaches a known technique of providing/receiving a plurality of bit sequences of image data to be provided to pixels that is comparable to the base process/product.
Kim’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Talati/Saka and the results would have been predictable and resulted in device/processor receiving a plurality of bit sequences of image data, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein:
the plurality of pixels emit a same or approximately a same gray value (In Column 13, starting at line 27, Talati teaches of keeping the same subpixel brightness (gray value) after modifying the bit sequence, which is provided to the subpixels of the display).
Regarding dependent claim 3, Talati, as modified by Saka and Kim, discloses the display device of claim 1, but do not explicitly disclose, wherein:
 at least a most significant bit position within each of the plurality of bit sequences has a same value (Fig. 5 of Kim illustrates a plurality of bit sequences having the same value in the most significant bit positions).
Regarding dependent claim 4, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein:
reordering the plurality of bit sequences based on a significant bit position comprises generating an order of most significant bits to least significant bits (Talati teaches of providing the above claimed reordering in Column 15, starting at line 32).
Regarding dependent claim 5, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein:
the microdriver is configured to toggle a row driver of the display device a fewer number of instances when driving the plurality of pixels with the reordered plurality of bit sequences than without reordering, wherein toggling occurs in response to a value change within a bit sequence when the microdriver drives a particular pixel of the plurality of pixels (Talati teaches in the Summary section I wanted to reduce the number of transitions in a digital word (bit sequence) in the PWM signal, which operates the subpixels and therefore, provides a bit sequence reordering to reduce the transitions.  The reordered bit sequence is provided to the PWM driver, which is used by both Talati and Saka.  Therefore, the combination of references disclose the above claimed limitations in relation to a PWM signal provides to a microdriver).
Regarding dependent claim 6, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein:
the reordered plurality of bit sequences comprise a reorder indicator prior to storing the reordered plurality of bit sequences in memory of the microdriver (See teachings of Kim in relation to header information, as indicated in Claim 1 and Saka indicates the microdrivers which receive the data contain a register (memory)).
Regarding dependent claim 7, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein:
the microdriver drives the plurality of the pixels using a data line, wherein the plurality of pixels comprise a plurality of subpixels, and wherein the data line drives four or more subpixels of the plurality of subpixels (Saka in the combination of Figs. 1A, 2, 3 and 5, illustrate microdrivers driving a plurality of pixels using a data line and comprise subpixels ([0069])).
Regarding dependent claim 8, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein:
each of the plurality of bit sequences and each of the reordered plurality of bit sequences comprise a same number of bits (Based on the teachings of Kim, who indicates incoming image data are bit sequences and Talati, who teaches of reordering image data from one bit sequence to another (Column, 14, line 28), the combination of references discloses the above limitations).
Regarding dependent claim 12, Talati, as modified by Saka and Kim, discloses the display device of claim 1, wherein the microdriver is configured to:
determine the plurality of bit sequences as the reordered plurality of bit sequences based on a reorder indicator bit received in a bit stream, wherein the bit stream comprises the reordered plurality of bit sequences (See teachings of Kim in relation to header information, as indicated in Claim 1 and teaching of number of stream bits in image data having a bit length header ([0080])).

Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2008/0158268 to Hui discloses determining a bit sequence based on PWM bit sequences.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693